

Exhibit 10.3
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN


GLOBAL STOCK UNITS GRANT LETTER


The Compensation Committee of the Board of Directors of General Cable
Corporation (the “Company”) granted the stock units (“Stock Units”) set forth
below pursuant to the General Cable Corporation Stock Incentive Plan (the
“Plan”).
The Stock Units have been granted pursuant to the Plan and are subject to the
terms and conditions of the Plan, this Grant Letter and the applicable Terms and
Conditions. When and if the vesting requirements set forth below are satisfied,
the Participant shall be entitled to one share of Common Stock for each vested
Stock Unit. In the event of any inconsistency between this Grant Letter and the
Terms and Conditions or the Plan, the Terms and Conditions or the Plan, as
applicable, will govern. Capitalized terms used but not defined in this Grant
Letter will have the meaning set forth in the Plan or the Terms and Conditions,
as applicable.
PARTICIPANT:     
DATE OF GRANT:    
NUMBER OF UNITS:     
VESTING SCHEDULE:
Except as otherwise set forth in the Terms and Conditions, the vesting of the
Stock Units is contingent upon the Participant’s continued employment with the
Company and the Subsidiaries through the applicable vesting date.




--------------------------------------------------------------------------------




GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
TERMS AND CONDITIONS


GLOBAL STOCK UNITS
1.Terms and Conditions. These Stock Unit Terms and Conditions (the “Terms and
Conditions”) are made and entered into as of the date of grant (the “Date of
Grant”) specified in the Restricted Stock Unit Grant Letter to which these Terms
and Conditions relate (the “Grant Letter”), between General Cable Corporation, a
Delaware corporation (the “Company”), and the participant designated in the
Grant Letter (the “Participant”) pursuant to the General Cable Corporation Stock
Incentive Plan (the “Plan”). Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Plan.
2.Grant. The Participant is granted a number of restricted stock units with
respect to the Common Stock of the Company (the “Stock Units”). The Stock Units
are granted as provided for under the Plan and are subject to the terms and
conditions set forth in the Plan, the Grant Letter and the Terms and Conditions.
Except as otherwise provided in Paragraphs 8 and 9 below, the Stock Units shall
vest according to the vesting schedule set forth below only if the Participant
continues in employment through the applicable vesting date.
3.Vesting. The Stock Units shall be promptly recorded on the books of the
Company as Stock Unit awards and shall vest according to the vesting schedule
set forth in the Grant Letter. When and if the vesting requirements are
satisfied, the Participant shall be entitled to receive one share of Common
Stock for each vested Stock Unit granted hereunder, except as otherwise provided
in Paragraph 9(b) below. Each vested Stock Unit shall be settled within 60 days
of the applicable vesting date. Prior to the vesting and settlement of the Stock
Units, the Participant shall have no rights as a stockholder with respect to the
shares of Common Stock underlying the Stock Units.
4.Adjustment. If under Section 12 of the Plan, the Participant shall be entitled
to new, additional or different Stock Units, such new, additional or different
Stock Units shall be subject to the vesting and other restrictions as provided
in the Terms and Conditions and the Grant Letter.
5.Rights as Shareholder. The Stock Units shall be subject to the vesting
requirements and other restrictions as provided in the Grant Letter and the
Terms and Conditions. Upon the delivery of shares of Common Stock hereunder
after vesting, the Participant shall have all the rights of a shareholder with
respect to such shares of Common Stock, including, but not limited to, the right
to vote such shares of Common Stock and to receive all dividends and other
distributions paid with respect to them, and all such shares of Common Stock
shall be evidenced by one or more certificates.
6.Dividend Equivalent Rights. The Stock Units shall include corresponding
Dividend Equivalent Rights. The Dividend Equivalent Rights shall be subject to
the same vesting requirements and forfeiture provisions as the Stock Units, and
shall be settled in the form of a cash payment at the same time that the vested
Stock Units are settled as provided in Paragraph 3 above.
7.Non-Transferability. Stock Units may not be sold, assigned, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt by the Participant to dispose
of any of the Stock Units in any such manner shall result in the immediate
forfeiture of the Stock Units.
8.Termination of Employment.




--------------------------------------------------------------------------------




(a)    In the event of the termination of the Participant’s employment prior to
the applicable vesting date, the Participant shall forfeit any unvested Stock
Units and shall not have any right to payment in respect thereof, unless
otherwise provided in this Paragraph 8 or Paragraph 9 below.
(b)    If the Participant’s employment terminates on account of Retirement (as
defined below) on or after the first anniversary of the Date of Grant, a pro
rata portion of the Participant’s unvested Stock Units will vest as of the date
of the Participant’s termination of employment on account of Retirement. The pro
rata portion will be determined by multiplying the Participant’s unvested Stock
Units by a fraction, the numerator of which is the number of the Participant’s
completed months of service from the Date of Grant to the termination date and
the denominator of which is the number of months from the Date of Grant to the
last vesting date set forth in the Grant Letter. If the Participant’s employment
terminates on account of Retirement within one year following the Date of Grant,
the Stock Units shall immediately be forfeited and the Participant shall not
have any right to payment in respect thereof, except as otherwise provided in
Paragraph 9(d) below. For purposes of the Stock Units, “Retirement” shall mean
termination of employment (other than for Cause, as defined in the Plan) after
the Participant has attained age 62 and has completed ten years of service with
the Company and its Subsidiaries.
(c)    If the Participant’s employment terminates prior to the applicable
vesting date on account of the Participant’s death or Disability (as defined
below), any unvested Stock Units will vest as of the date of the Participant’s
death or Disability. For purposes of the Stock Units, “Disability” shall mean
the Participant is, by reason of a mental or physical impairment, eligible to
receive long-term disability benefits under the applicable long-term disability
plan of the Company.
(d)    If the Participant’s employment is terminated for Cause, whether before
or after the applicable vesting date, the Stock Units shall immediately be
forfeited and the Participant shall not have any right to payment in respect
thereof.
(e)    Any Stock Units that vest upon termination of employment pursuant to this
Paragraph 8 shall be settled in accordance with Paragraph 3 above, subject to
Paragraph 18 below. Any Stock Units that do not vest upon termination of
employment shall be forfeited and the Participant shall not have any right to
payment in respect thereof.
9.Change in Control.
(a)    If a Change in Control occurs prior to the last vesting date, the Stock
Units shall become payable as described in this Paragraph 9; provided that, the
Committee may take such other actions with respect to the Stock Units as it
deems appropriate pursuant to the Plan.
(b)    The Committee may determine that the unvested Stock Units shall be (i)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (ii) payable in cash based
on the Fair Market Value of the Stock Units as of the date of the Change in
Control.
(c)    If the Participant continues in employment through the last vesting date,
the Stock Units shall vest in accordance with the vesting schedule set forth
above and shall be paid in accordance with Paragraph 3, subject to Paragraph 18.
(d)    If the Participant terminates employment on account of Retirement upon or
after the Change in Control and prior to the last vesting date, the Stock Units
shall be governed by Paragraph 8(b), without regard to the requirement that such
Retirement must occur on or after the first




--------------------------------------------------------------------------------




anniversary of the Date of Grant, and shall be paid in accordance with Paragraph
3, subject to Paragraph 18.
(e)    If the Participant terminates employment on account of death or
Disability upon or after the Change in Control and prior to the last vesting
date, any unvested Stock Units shall become fully vested upon such termination
and shall be paid in accordance with Paragraph 3, subject to Paragraph 18.
(f)    If the Participant’s employment is terminated by the Company without
Cause or the Participant terminates employment for Good Reason, upon or within
12 months following the Change in Control and prior to the last vesting date,
any unvested Stock Units shall become fully vested upon such termination of
employment and shall be paid in accordance with Paragraph 3, subject to
Paragraph 18 below.
10.Deferral of Shares. Subject to Section 9(b) of the Plan and to the extent the
Participant is eligible for participation in the General Cable Corporation
Deferred Compensation Plan or another deferral plan (the “DCP”), the Company may
allow the Participant to elect to defer receipt of shares of Common Stock under
the terms of an agreement acceptable to the Company under the DCP and applicable
law, including Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Further, the Company reserves the right to cause deferral to be
made so as to comply with Section 162(m) of the Code, to the extent permitted by
Section 409A.
11.Tax and Social Insurance Withholding. Regardless of any action the Company
and/or the Subsidiary which employs the Participant (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the Employer: (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Stock Units, including the grant of the Stock Units, the vesting of the Stock
Units, the subsequent sale of any shares of Common Stock acquired pursuant to
the Stock Units and the receipt of any dividends; and (b) do not commit to
structure the terms of the grant or any aspect of the Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items.
Prior to the delivery of the shares of Common Stock upon the vesting of the
Stock Units, if any taxing jurisdiction requires withholding of Tax-Related
Items, the Company may withhold a sufficient number of whole shares of Common
Stock otherwise issuable upon the vesting of the Stock Units that have an
aggregate Fair Market Value (as defined under the Plan) sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the shares of
Common Stock (or as otherwise determined by the Company in its sole discretion).
The cash equivalent of the shares of Common Stock withheld will be used to
settle the obligation to withhold the Tax-Related Items. Alternatively, the
Company and/or the Employer may, in their discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s salary/wages, cash
amounts payable under hereunder or other amounts payable to the Participant,
with no withholding in shares of Common Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages, cash amounts payable hereunder or other amounts
payable to the Participant, no shares of Common Stock will be issued upon
vesting of the Stock Units unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Participant with respect to
the payment of any Tax-Related




--------------------------------------------------------------------------------




Items which the Company and/or the Employer determine, in its sole discretion,
must be withheld or collected with respect to such Stock Units. If the
Participant is subject to taxation in more than one jurisdiction, the
Participant acknowledges that the Company, the Employer or another Subsidiary
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction. By accepting this grant of Stock Units, the Participant expressly
consents to the withholding of shares of Common Stock and/or the withholding of
amounts from the Participant’s salary/wages or other amounts payable to the
Participant as provided for hereunder. All other Tax-Related Items related to
the Stock Units and any shares of Common Stock delivered in payment thereof are
the Participant’s sole responsibility.
12.Legend. If the Company, in its sole discretion, shall determine that it is
necessary to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant hereunder shall bear an appropriate legend in form and substance, as
determined by the Company, giving notice of applicable restrictions on transfer
under or with respect to such laws.
13.Stock Units Subject to Securities Law. The Participant covenants and agrees
with the Company that if, with respect to the Stock Units or any shares of
Common Stock delivered to the Participant pursuant to the Terms and Conditions,
there does not exist a Registration Statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which Registration Statement
shall have become effective and shall include a prospectus that is current with
respect to the Stock Units or shares of Common Stock subject to the Terms and
Conditions, (i) that he or she takes the Stock Units or such shares of Common
Stock for his or her own account and not with a view to the resale or
distribution thereof, (ii) that any subsequent offer for sale or sale of any
such shares of Common Stock shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the shares of
Common Stock being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale of such shares of Common Stock,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption and (iii) that the Participant agrees
that the certificates evidencing such shares of Common Stock shall bear a legend
to the effect of the foregoing.
14.Stock Units Subject to Plan. The Terms and Conditions and the Grant Letter
are subject to all terms, conditions, limitations and restrictions contained in
the Plan, which shall be controlling in the event of any conflicting or
inconsistent provisions, except as permitted by the Plan. In the event, however,
of any conflict between the provisions of the Terms and Conditions, the Grant
Letter or the Plan and the provisions of an employment or change-in-control
agreement between the Company and the Participant, the provisions of the latter
shall prevail, to the extent consistent with the Plan.
15.Clawback. The Stock Units and any underlying shares of Common Stock or value
received will be subject to all applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time. In addition, in the event that
the Participant engages in any activity, before or after termination of
employment or service, that would be grounds for termination of the
Participant’s employment for Cause, or if otherwise permitted or required
pursuant to any clawback or recoupment policy of the Company, the Committee may
in its discretion:




--------------------------------------------------------------------------------




(a)    determine that the Participant shall immediately forfeit the outstanding
Stock Units (without regard to whether they have vested), and the outstanding
Stock Units shall immediately terminate, and
(b)    require the Participant to return to the Company any cash or shares of
Common Stock of the Company received in settlement of the Stock Units; provided
that, if the Participant has disposed of any shares of Common Stock received
upon settlement of the Stock Units, the Committee may require the Participant to
pay to the Company, in cash, the Fair Market Value of such shares of Common
Stock as of the date of disposition. The Committee shall exercise the right of
recoupment provided in this Paragraph 15(b) within 180 days after the
Committee’s discovery of the applicable activity or within any other period
permitted pursuant to any applicable clawback or recoupment policy.
For purposes of this Paragraph 15, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any brokerage firm and/or third party administrator engaged by the Company to
hold shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts held on behalf of the Participant to the Company.
16.EU Age Discrimination. For purposes of the Stock Units, if the Participant is
a resident of and employed in a country that is a member of the European Union,
the grant of the Stock Units and the Grant Letter and Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.
17.Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Grant Letter or the Terms and Conditions to the contrary, if
required by applicable law or foreign exchange rules or regulations, the Company
may, in its sole discretion, require the Participant to immediately sell any or
all shares of Common Stock issued upon settlement of the Stock Units (in which
case, the Company shall have the authority to issue sales instructions in
relation to such shares of Common Stock on the Participant’s behalf).
The Participant agrees, as a condition of the grant of the Stock Units, to
repatriate all payments attributable to the Stock Units and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Stock Units) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consents to any and all actions taken by the Company
and its Subsidiaries, as may be required to allow the Company and its
Subsidiaries to comply with all applicable laws, rules and regulations in the
Participant’s country of residence (and country of employment, if different).
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal legal and tax obligations under all
applicable laws, rules and regulations in the Participant’s country of residence
(and country of employment, if different).
18.Code Section 409A. The Stock Units are intended to comply with Section 409A
of the Code or an exemption, and payments may only be made upon an event and in
a manner permitted by Section 409A, to the extent applicable. Notwithstanding
anything in the Terms and Conditions




--------------------------------------------------------------------------------




or the Grant Letter to the contrary, if required by Section 409A, if the
Participant is considered a “specified employee” for purposes of Section 409A
and if any payment hereunder is required to be delayed for a period of six
months after separation from service pursuant to Section 409A, such payment
shall be delayed as required by Section 409A, and the accumulated payment
amounts shall be paid in a lump sum payment within ten days after the end of the
six-month period. If the Participant dies during the postponement period prior
to payment, the amounts withheld on account of Section 409A shall be paid to the
personal representative of the Participant’s estate within 60 days after the
date of the Participant’s death. Any payments to be made upon a termination of
employment may only be made upon a “separation from service” under Section 409A.
In no event may the Participant, directly or indirectly, designate the calendar
year of a payment, except in accordance with Section 409A.
19.No Right to Continued Employment. Nothing contained in the Plan, the Terms
and Conditions or the Grant Letter shall confer upon the Participant any right
to continued employment nor shall it interfere in any way with the right of the
Employer to terminate the employment of the Participant at any time.
20.Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
suspended, or terminated by the Company, in its sole discretion, at any time.
The grant of the Stock Units under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Stock Units or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of shares of
Common Stock subject to the grant, and the vesting provisions. Any amendment,
suspension or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant’s employment with the
Employer.
21.Extraordinary Benefit. The value of the Stock Units and any other awards
granted under the Plan is an extraordinary item of compensation outside the
scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the Stock
Units, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
22.Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s grant of the Stock Units and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan. The Participant’s denial
and/or objection to the collection, use, processing and transfer of personal
data may affect the Participant’s participation in the Plan. As such, the
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Stock Units, or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the




--------------------------------------------------------------------------------




Participant or collected, where lawful, from third parties, and the Company and
the Employer each will process the Data for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Data processing will take place through electronic and non-electronic
means according to logic and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant’s country of
residence (and country of employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Participant’s participation in the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.
23.Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).
24.Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Units or other awards
granted to the Participant under the Plan by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
a website maintained by Fidelity Stock Plan Services.
25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Terms and Conditions, the Grant Letter,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to the Stock Units, be drawn




--------------------------------------------------------------------------------




up in English. If the Participant has received the Terms and Conditions, the
Grant Letter, the Plan or any other documents related to the Stock Units
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.
26.Addendum. Notwithstanding any provisions herein to the contrary, the Stock
Units shall be subject to any special terms and conditions for the Participant’s
country of residence (and country of employment, if different), as may be set
forth in an addendum to the Terms and Conditions (the “Addendum”). Further, if
the Participant transfers the Participant’s residence and/or employment to
another country, the special terms and conditions reflected in an Addendum for
such country will apply to the Participant to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, any applicable Addendum shall constitute part of the Terms and
Conditions.
27.Additional Requirements. The Company reserves the right to impose other
requirements on the Stock Units, any shares of Common Stock acquired pursuant to
the Stock Units and the Participant's participation in the Plan to the extent
the Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.
28.Binding Effect. The Terms and Conditions and the Grant Letter shall be
binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.
29.Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Stock Units and the Plan shall be governed
and construed according to the laws of the Commonwealth of Kentucky, without
regard to the application of the conflicts of laws provisions thereof. Any
disputes regarding the Stock Units or the Plan shall be brought only in the
state or federal courts of the Commonwealth of Kentucky. In the event that any
provision of the Terms and Conditions shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
30.Entire Agreement. The Terms and Conditions and the Grant Letter constitute
the entire agreement between the parties hereto, and all prior oral and written
representations are merged into the Terms and Conditions. The headings in the
Terms and Conditions are inserted for convenience and identification only and
are not intended to describe, interpret, define or limit the scope, extent, or
intent of the Terms and Conditions or any provision hereof.
31.By electronically acknowledging and accepting the grant of the Stock Units,
following the date of the Company’s electronic notification to the Participant
through online acceptance pursuant to the Fidelity Stock Plan Services website,
the Participant (a) acknowledges receipt of the Plan incorporated herein, (b)
acknowledges that he or she has read the Grant Letter, any applicable Addendum
and these Terms and Conditions and understands the terms and conditions of them,
(c) accepts the Stock Units described in these Terms and Conditions, (d) agrees
to be bound by the terms of the Plan, the Grant Letter, any applicable Addendum
and these Terms and Conditions, and (e) agrees that all decisions and
determinations of the Committee with respect to the Stock Units shall be final
and binding.




--------------------------------------------------------------------------------




THE PARTICIPANT MUST ACKNOWLEDGE AND ACCEPT THE STOCK UNITS WITHIN 45 DAYS FROM
DATE OF GRANT.




--------------------------------------------------------------------------------




GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN


ADDENDUM TO GLOBAL STOCK UNIT TERMS AND CONDITIONS
In addition to the terms of the Plan, the Terms and Conditions and the Grant
Letter, the Stock Units are subject to the following additional terms and
conditions (the “Addendum”). All capitalized terms as contained in this Addendum
shall have the same meaning as set forth in the Plan and the Terms and
Conditions. Pursuant to Paragraph 26 of the Terms and Conditions, if the
Participant transfers residency and/or employment to another country reflected
in the Addendum at the time of transfer, the special terms and conditions for
such country will apply to the Participant to the extent the Company determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and regulations
or to facilitate the operation and administration of the Stock Units and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer).
BRAZIL
1.Labor Law Acknowledgment. The Participant agrees, for all legal purposes, (a)
the benefits provided under the Grant Letter, the Terms and Conditions and the
Plan are the result of commercial transactions unrelated to the Participant’s
employment; (b) the Grant Letter, the Terms and Conditions and the Plan are not
a part of the terms and conditions of the Participant’s employment; and (c) the
income from the Stock Units, if any, is not part of the Participant’s
remuneration from employment.
CANADA
1.Settlement in Shares. Notwithstanding anything to the contrary in the Grant
Letter, the Terms and Conditions or the Plan, all Stock Units shall be settled
only in shares of Common Stock (and may not be settled in cash).
2.Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express intent that the Terms and Conditions, the Grant
Letter, the Plan and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to the Stock Units, be drawn up in English.
If the Participant has received the Terms and Conditions, the Grant Letter, the
Plan or any other documents related to the Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.
L'Employé reconnaît et consent que c'est l'intention d'Employé expresse que cet
Accord, le Projet et tous les autres documents, les notifications et l'événement
légal est entré dans, compte tenu de ou institué conformément aux Unités du
stock, est formulé dans l'anglais. Si l'Employé a reçu cet Accord, le Projet ou
aucuns autres documents liés aux Unités du stock a traduit dans une langue
autrement que l'anglais, et si le sens de la version traduite est différent de
la version anglaise, la version anglaise contrôlera.
CHILE
1.Private Placement. The following provision shall replace Paragraph 23 of the
Terms and Conditions:
In accordance with Circular 99 of 2001, from Chile’s Superintendence of
Securities, the grant of the Stock Units hereunder is not intended to be a
public offering of securities in Chile but




--------------------------------------------------------------------------------




instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities, and the Plan is not subject to
the supervision of the local securities authorities.
FRANCE
1.Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express intent that the Terms and Conditions, the Grant
Letter, the Plan and all other documents, notices and legal proceedings entered
into, given or instituted pursuant to the Stock Units, be drawn up in English.
If the Participant has received the Terms and Conditions, the Grant Letter, the
Plan or any other documents related to the Stock Units translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version shall control.
L'Employé reconnaît et consent que c'est l'intention d'Employé expresse que cet
Accord, le Projet et tous les autres documents, les notifications et l'événement
légal est entré dans, compte tenu de ou institué conformément aux Unités du
stock, est formulé dans l'anglais. Si l'Employé a reçu cet Accord, le Projet ou
aucuns autres documents liés aux Unités du stock a traduit dans une langue
autrement que l'anglais, et si le sens de la version traduite est différent de
la version anglaise, la version anglaise contrôlera.
MEXICO
1.Commercial Relationship. The Participant expressly recognizes that the
Participant’s participation in the Plan and the Company’s grant of the Stock
Units does not constitute an employment relationship between the Participant and
the Company. The Participant has been granted the Stock Units as a consequence
of the commercial relationship between the Company and the Company’s Subsidiary
in Mexico that employs the Participant, and the Company’s Subsidiary in Mexico
is the Participant’s sole employer. Based on the foregoing, (a) the Participant
expressly recognizes the Plan and the benefits the Participant may derive from
participation in the Plan does not establish any rights between the Participant
and the Company’s Subsidiary in Mexico that employs the Participant, (b) the
Plan and the benefits the Participant may derive from participation in the Plan
are not part of the employment conditions and/or benefits provided by the
Company’s Subsidiary in Mexico that employs the Participant, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company’s Subsidiary in
Mexico that employs the Participant.
2.Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accord with the terms and
conditions of the Plan, the Terms and Conditions, the Grant Letter and this
Addendum. As such, the Participant acknowledges and agrees that the Company may,
in its sole discretion, amend and/or discontinue participation in the Plan at
any time and without any liability. The value of the Stock Units is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. The Stock Units are not part of the Participant’s
regular or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or any similar payments, which are the exclusive
obligations of the Company’s Subsidiary in Mexico that employs the Participant.




--------------------------------------------------------------------------------




SPAIN
1.Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Stock Units, the Participant acknowledges and consents to
participation in the Plan and has received a copy of the Plan. The Participant
understands that the Company has unilaterally, gratuitously and in its sole
discretion granted Stock Units under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis. Consequently, the Participant
understands that the Stock Units are granted on the assumption and condition
that the Stock Units and the shares of Common Stock acquired upon vesting of the
Stock Units shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. In addition, the Participant understands that this grant would
not be made to the Participant but for the assumptions and conditions referenced
above. Thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the Stock Units shall be null and void.
The Participant understands and agrees that, as a condition of the grant of the
Stock Units, any unvested Stock Units as of the date the Participant ceases
active employment will be forfeited without entitlement to the underlying shares
of Common Stock or to any amount of indemnification in the event of the
termination of employment by reason of, but not limited to, (i) material
modification of the terms of employment under Article 41 of the Workers’ Statute
or (ii) relocation under Article 40 of the Workers’ Statute. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Terms and Conditions regarding the impact of a
termination of employment on the Participant’s Stock Units.




